The respective attorneys for the parties on this appeal from an order of the Supreme Court, Rockland County, dated June 6, 1975, have agreed that the appeal be withdrawn upon performance of the conditions contained in a memorandum executed by said attorneys, after a conference held in this court before Mr. Justice Gittleson on September 23,1975. In accordance with the foregoing, the appeal is deemed withdrawn, without costs, subject to restoration, upon motion, in the event of noncompliance with the above-mentioned memorandum. Guiotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.